On Return to Remand

PATTERSON, Judge.
We remanded this cause to the trial court with instructions to conduct an evidentiary hearing to determine Isaac Dailey’s interest in certain property that is the subject of his motion for the return of seized property, and to determine whether that property should be returned to him. The trial court has complied with our instructions and has filed a return, finding that Dailey has no interest in the property. The return shows that the property in question, a lawn mower, had been recently stolen from Charlie Davis and was found in Dailey’s possession. The return also shows that Davis positively identified the lawn mower as the property stolen from him. The lawn mower was returned to Davis by the police. Clearly, the appellant had no legal interest in or claim to the stolen property superior to that of its owner, Davis. The trial court’s denial of the appellant’s motion for the return of the seized property was proper and is due to be affirmed.
AFFIRMED.
All Judges concur.